Pee Cuktam.
The plaintiff was on his way to work as a stevedore, and to reach a lighter on the outer side of one of the defendant’s ships, entered the ship by a gangplank leading into a cross passageway some fourteen inches below the end of the gangplank. The plaintiff was aware of this high step, but in stepping down he sprained his ankle, and the jury awarded him $1,000 for the injury thus sustained. His claim was that the surface of the deck was defective in that there was a depression some three inches deep, and that some oil made a slippery surface at that point.
We conclude that the verdict should be set aside both as excessive and as against the weight of evidence. The testimony of conditions that would give rise to liability is most unsatisfactory, and the attempted explanation is that fellow-workmen of the plaintiff who would normally testify in his favor were intimidated. We have considered all the aspects of the case and conclude that the verdict cannot reasonably be supported.
The rule will be made absolute.